As filed with the Securities and Exchange Commission on November 28, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2008 Date of reporting period:September 30, 2007 Item 1. Schedules of Investments. High Pointe Select Value Fund Schedule of Investments September 30, 2007 (Unaudited) Shares COMMON STOCKS - 99.09% Value Beverages - 4.09% 16,150 Molson Coors BrewingCo., Class B $ 1,609,670 Biotechnology - 3.81% 26,500 Amgen,Inc. (a) 1,499,105 Communications Equipment - 3.21% 123,900 Alcatel-Lucent - ADR 1,261,302 Computers & Peripherals - 8.04% 63,100 Dell,Inc. (a) 1,741,560 68,350 EMC Corp. (a) 1,421,680 3,163,240 Consumer Finance - 3.62% 21,400 Capital One FinancialCorp. 1,421,602 Diversified Financial Services - 5.30% 44,700 Citigroup,Inc. 2,086,149 Diversified Telecommunication Services - 4.42% 91,550 Sprint Nextel Corp. 1,739,450 Electronic Equipment & Instruments - 1.51% 16,725 Tyco Electronics Ltd. 592,567 Food & Staples Retailing - 5.36% 48,250 Wal-Mart Stores,Inc. 2,106,113 Health Care Equipment & Supplies - 5.95% 124,300 Boston ScientificCorp. (a) 1,733,985 14,575 Covidien Ltd. (a) 604,862 2,338,847 Health Care Providers & Services - 9.42% 54,400 Omnicare,Inc. 1,802,272 39,300 UnitedHealth Group,Inc. 1,903,299 3,705,571 Hotels, Restaurants & Leisure - 1.81% 21,720 Wyndham WorldwideCorp. 711,547 Industrial Conglomerates - 1.89% 16,725 Tyco International Ltd. 741,587 Insurance - 12.08% 31,100 American International Group,Inc. 2,103,915 66,100 Conseco,Inc. (a) 1,057,600 20,050 XL Capital Ltd., Class A 1,587,960 4,749,475 Media - 3.00% 48,850 ComcastCorp., Class A (a) 1,181,193 Pharmaceuticals - 4.46% 41,300 Sanofi-Aventis - ADR 1,751,946 Software - 6.99% 47,350 MicrosoftCorp. 1,394,931 62,600 OracleCorp. (a) 1,355,290 2,750,221 Specialty Retail - 6.29% 46,950 Home Depot,Inc. 1,523,058 52,400 Rent-A-Center,Inc. (a) 950,012 2,473,070 Thrifts & Mortgage Finance - 7.84% 27,600 Fannie Mae 1,678,356 23,800 Freddie Mac 1,404,438 3,082,794 TOTAL COMMON STOCKS (Cost $37,899,441) 38,965,449 Shares SHORT-TERM INVESTMENTS - 0.00% Value 818 Fidelity Institutional Money Market Portfolio, Class I 818 TOTAL SHORT-TERM INVESTMENTS (Cost $818) 818 TOTAL INVESTMENT IN SECURITIES (Cost $37,900,259) - 99.09% 38,966,267 Other Assets in Excess of Liabilities - 0.91% 356,566 NET ASSETS - 100.00% $ 39,322,833 ADR - American Depositary Receipt. (a) Non-income producing security. The cost basis of investments for federal income tax purposes at September 30, 2007 was as follows*: Cost of investments $ 38,058,105 Gross unrealized appreciation $ 3,354,800 Gross unrealized depreciation (2,446,638) Net unrealized appreciation $ 908,162 * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. High Pointe Small Cap Equity Fund Schedule of Investments September 30, 2007 (Unaudited) Shares COMMON STOCKS - 97.11% Value Aerospace & Defense - 2.29% 2,200 Esterline TechnologiesCorp. (a) $ 125,510 Automobiles - 2.51% 16,100 Fleetwood Enterprises,Inc. (a) 137,655 Beverages - 1.91% 13,150 CottCorp. (a)(b) 104,806 Building Products - 2.21% 3,800 Simpson Manufacturing Co.,Inc. 121,030 Chemicals - 6.38% 2,750 Cytec Industries,Inc. 188,073 7,700 Hercules,Inc. (a) 161,854 349,927 Computers & Peripherals - 5.75% 5,300 Avid Technology,Inc. (a) 143,524 20,100 Brocade Communications Systems, Inc. (a) 172,056 315,580 Containers & Packaging - 2.80% 6,750 Crown Holdings,Inc. (a) 153,630 Diversified Financial Services - 2.11% 6,350 Nelnet,Inc., Class A 115,824 Electromedical & Electrotherapeutic Apparatus - 2.54% 5,900 Syneron Medical Ltd. (a)(b) 139,476 Electronic Equipment & Instruments - 5.85% 68,250 Sanmina-SCICorp. (a) 144,690 4,400 Tech DataCorp. (a) 176,528 321,218 Energy Equipment & Services - 3.14% 2,250 Atwood Oceanics,Inc. (a) 172,260 Food Products - 2.55% 13,350 Del Monte FoodsCo. 140,175 Health Care Equipment & Supplies - 2.72% 2,850 Cooper Companies,Inc. 149,397 Hotels, Restaurants & Leisure - 2.39% 3,550 Speedway Motorsports,Inc. 131,350 Industrial Conglomerates - 2.33% 4,750 Walter Industries,Inc. 127,775 Insurance - 9.06% 11,700 Conseco,Inc. (a) 187,200 2,850 RenaissanceRe Holdings Ltd. 186,419 5,400 Security Capital Assurance Ltd. 123,336 496,955 IT Services - 2.11% 28,550 BearingPoint,Inc. (a) 115,627 Leisure Equipment & Products - 3.36% 11,300 Nautilus,Inc. 90,061 3,400 RC2Corp. (a) 94,146 184,207 Machinery - 3.97% 1,400 Kennametal,Inc. 117,572 9,124 Mueller Water Products Inc., Class B 100,364 217,936 Marine - 2.59% 6,000 American Commercial Lines, Inc. (a) 142,380 Media - 6.57% 8,533 Cumulus Media,Inc., Class A (a) 87,207 5,300 Entercom Communications Corp., Class A 102,449 4,900 ScholasticCorp. (a) 170,814 360,470 Oil, Gas & Consumable Fuels - 3.20% 7,550 Alpha Natural Resources,Inc. (a) 175,386 Semiconductor & Semiconductor Equipment - 2.06% 2,650 Cabot MicroelectronicsCorp. (a) 113,287 Software - 3.19% 4,850 Fair IsaacCorp. 175,134 Specialized Consumer Services - 2.83% 5,550 Jackson Hewitt Tax Service,Inc. 155,178 Specialty Retail - 8.25% 17,850 Charming Shoppes, Inc. (a) 149,940 9,950 Foot Locker,Inc. 152,533 8,300 Rent-A-Center,Inc. (a) 150,479 452,952 Textiles, Apparel & Luxury Goods - 2.44% 7,050 TimberlandCo. (a) 133,668 TOTAL COMMON STOCKS (Cost $5,837,377) 5,328,793 Shares SHORT-TERM INVESTMENTS - 2.93% Value 129,000 FHLB Discount Note, due 10/1/07 129,000 31,631 Fidelity Institutional Money Market Portfolio, Class I 31,631 TOTAL SHORT-TERM INVESTMENTS (Cost $160,631) 160,631 TOTAL INVESTMENT IN SECURITIES(Cost $5,998,008) - 100.04% 5,489,424 Liabilities in Excess of Other Assets - (0.04)% (2,419) NET ASSETS - 100.00% $ 5,487,005 FHLB - Federal Home Loan Bank. (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at September 30, 2007 was as follows*: Cost of investments $ 6,025,772 Gross unrealized appreciation $ 350,536 Gross unrealized depreciation (886,884) Net unrealized depreciation $ (536,348) * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Item 2. Controls and Procedures. (a) The Registrant’s Chairman/Chief Executive Officer and President and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/ Joe D. Redwine Joe D. Redwine, Chairman Date11/16/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Joe D. Redwine Joe D. Redwine, Chairman Date11/16/2007 By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, President & Treasurer Date11/26/2007 * Print the name and title of each signing officer under his or her signature.
